                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                                                CIVIL ACTION
PENNSYLVANIA ,
               Plaintiff,

               v.
                                                               NO. 17-4540
DONALD J. TRUMP, DONALD J.
WRIGHT, UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES, STEVEN T.
MNUCHIN, UNITED STATES
DEPARTMENT OF THE TREASURY,
RENE ALEXANDER ACOSTA AND THE
UNITED STATES DEPARTMENT OF
LABOR,
               Defendants,

LITTLE SISTERS OF THE POOR
SAINTS PETER AND PAUL HOME,
                Intervenor-Defendant.

                                             ORDER

       AND NOW, this 14th day of December, 2018, upon consideration of Plaintiff’s Motion

to Lift Stay of District Court Proceedings (ECF No. 81), and Defendants’ responses thereto (ECF

Nos. 82 & 85), IT IS HEREBY ORDERED that the Motion is GRANTED and the Clerk of

Court shall transfer this case to the Court’s active docket.

       IT IS FURTHER ORDERED that:

           1. Plaintiff shall supplement or amend its complaint and file a Motion for
              Preliminary Injunction no later than December 17, 2018;

           2. Defendants shall file briefing in response to Plaintiff’s Motion for Preliminary
              Injunction no later than January 3, 2019;

           3. Plaintiff shall file any reply briefing in further support of their Motion for a
              Preliminary Injunction no later than January 7, 2019;

           4. Any amicus curiae briefs shall be filed no later than January 7, 2019;
5. A Hearing on Plaintiff’s Motion for Preliminary Injunction shall commence on
   Thursday, January 10, 2019 at 9:00 a.m. before the Honorable Wendy
   Beetlestone, in Courtroom 3B, 601 Market Street, Philadelphia, Pennsylvania,
   19106.

                                       BY THE COURT:


                                       /s/Wendy Beetlestone, J.


                                       _______________________________
                                       WENDY BEETLESTONE, J.




                                   2
